Citation Nr: 1429808	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  03-32 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for low back disability, including herniated disc at right L5-S1 level.

2.  Entitlement to service connection for mid-back disability.

3.  Whether the reduction for the disability rating for mild multilevel degenerative disc disease of the cervical spine (claimed as a neck disability) from 40 percent to 20 percent effective September 1, 2013 was proper. 

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.

ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to May 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by a Regional Office (RO) of the Department of Veterans Affairs (VA) in April 2003 (which denied service connection for low back disability and headaches) and June 2004 (which denied service connection for mid-back and neck disabilities).  A December 2005 Board decision denied the claims.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court); an October 2008 Court Memorandum Decision vacated the Board's decision and remanded the case.  In April 2011, the Board remanded the matters for additional development.  An interim [June 2012] rating decision granted service connection for chronic headaches and a neck disability and assigned initial ratings.  All issues were again before the Board in December 2012 when they were remanded for additional development, to include the issuance of a statement of the case (SOC) as to the assigned ratings for chronic headaches and a neck disability pursuant to Manlicon v. West, 12 Vet. App. 238 (2004).  

Prior to the issuance of the SOC, a June 2013 rating decision reduced the Veteran's disability rating for his service-connected neck disability from 40 percent to 20 percent effective September 1, 2013, and denied a TDIU rating.  The Veteran contested the reduction and the TDIU denial and submitted a June 2013 notice of disagreement.  He was provided a SOC in July 2013.  A substantive appeal as to only the reduction and rating effective September 1, 2013, as well as the TDIU rating denial, was received in August 2013.  

A SOC addressing the appeal for increased ratings for the Veteran's service-connected chronic headaches was issued in July 2013; however a substantive appeal was never received.  The Board notes that the Veteran's representative argues that the appeal seeking an increase in the staged ratings for chronic headaches should be before the Board; however, this appeal was never perfected.  On the August 2013 VA Form 9, the box reading "I have read the statement of the case and any supplemental statement of the case I received.  I am only appealing these issues:". Typewritten below the issues of "evaluation in excess of 20 percent after September 1, 2013 for mild multilevel degenerative disc disease (claimed as neck pain)" and "entitlement to individual employability" were listed.  In the narrative paragraph included on the VA Form 9, no mention of the appeal for chronic headaches was made.  Therefore, the Board finds that an appeal challenging the assigned ratings for the Veteran's service-connected chronic headaches was not perfected.  As such, the Board does not have jurisdiction over the claim.  38 C.F.R. § 20.302(b).  

The issues of the propriety of the rating reduction for mild multilevel degenerative disc disease of the cervical spine (neck disability) and a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A low back disability, including a herniated disc at right L5-S1 level, was not manifested in service, is not shown to be otherwise related to the Veteran's service, or to have been caused or aggravated by a service-connected disability.  

2.  A mid-back disability was not manifested in service, is not shown to be otherwise related to the Veteran's service, or to have been caused or aggravated by a service-connected disability.  






CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability, including a herniated disc at right L5-S1 level, are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013). 

2.  The criteria for service connection for a mid-back disability are not met.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

      Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Veteran was originally provided VCAA notices in February 2003 and May 2004.  However, during the pendency of the appeal, in March 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran received updated, Dingess compliant notice, in May 2011.  

As such, the Board finds that the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

      Duty to Assist

VA has obtained the Veteran's service treatment records (STRs), post-service treatment records, and assisted the Veteran in obtaining evidence.  The Board notes that the Veteran identified treatment from a chiropractor between 1981 and 1984, however this chiropractor could not be located and thus his records could not be obtained.  The Veteran was afforded VA examinations in February 2003, March 2004, May 2011, and February 2013 for his back disability.  The Board will address the credibility of each examination below, but finds these examination reports and opinions as a whole to be thorough, complete, and sufficient upon which to base a decision with regard to the Veteran's claims.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  All known and available treatment records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise. 

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to adjudicate the issues addressed in the decision that follows and that no further action is necessary with respect to the issues adjudicated herein.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the Veteran as relevant to the issues adjudicated herein, and under these circumstances, no further action is necessary to assist the claimant with this appeal with respect to the issues adjudicated below. 

Legal Criteria

The issues before the Board involve claims of entitlement to service connection.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to substantiate a claim of service connection, there must be evidence of a present disability; evidence of an in-service incurrence or aggravation of a disease or injury; and evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires: (1) competent evidence of a current disability (for which secondary service connection is sought); (2) evidence of a service connected disability; and (3) competent evidence that the current disability was either (a) caused or (b) aggravated by the service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995)(en banc).  When aggravation of a non- service-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected, at least to the extent of the aggravation.  Allen, 7 Vet. App. at 439.  That is, if a service-connected disability aggravates a nonservice- connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331  Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

Factual Background 

The Board notes that is has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

The Veteran's STRs are silent as to any mid or low back pain or injury.  Further, the Veteran's May 1974 examination for separation from service showed that the spine was clinically evaluated as normal.  The Veteran claims that his low back pain became so severe between 1972 and 1973, he was sent to the Naval Station in San Diego for treatment.  However there is nothing in the Veteran's STRs documenting such treatment.  The STRs cover the entire period that the Veteran was in service and there is nothing in the record to suggest that his record is incomplete.

Because the treatment records from his chiropractor from 1981 to 1984 were unable to be located, the Veteran submitted private journal entries from January, March and April 1982 in which he noted only that he had an appointment with the chiropractor on a given day. 

However, the first post-service medical evidence of record is a November 1987 private CT scan of the lumbosacral spine that found slight left convex lumbar scoliosis and a possible small right-sided L5-S1 disc herniation superimposed on a moderate generalized bulge of the annulus fibrosis.  A December 1987 MRI showed disc bulge posteriorly and slightly to the right at the L5-S1 level, causing slight posterior displacement of the right S1 nerve root.  Private medical records from November 1987 to March 1992 showed continuing complaints and treatment for low back pain, which records indicate began in July 1987.  

A February 1992 treatment record indicated again that low back pain started in 1987 and that there was no known etiology. The record also includes treatment records from May 1991 to February 1992 by a private chiropractor.  However, no opinion as to etiology was given.

In March 1994 the Veteran was involved in a motor vehicle accident and treated in the emergency room for lower back pain.  Contemporaneous emergency room x-rays were negative for any lumbar spine injuries and noted benign bone process in the right ilium near the sacroiliac joint.  An MRI in April 1994 indicated degenerative changes and annular posterior disc bulging was seen at L5-S1 level with encroachment into both lateral recesses and slight bilateral hypertrophic changes were also noted at this level.

In a May 1995 report by the Veteran's chiropractor in connection with the motor vehicle accident, the chiropractor stated that the Veteran sustained injuries that included lower back pain.  The private practitioner also stated that as a result of the accident, the Veteran sustained acute traumatic cervical, thoracic and lumbar strain/sprain and cervicocranial syndrome.  The report further indicated that the Veteran's present condition was directly related to the accident and that the discs of the lumbar spine had been re-injured.  In a follow up certified statement, the chiropractor noted that an MRI taken indicated that the Veteran had a disc bulge at L5-S1; and to a reasonable degree of medical certainty, this was caused by the accident.  The chiropractor further stated that if it was not caused by the accident, then the accident aggravated any pre-existing condition. 

In a December 1997 affidavit filed in connection with the motor vehicle accident, the Veteran stated that he had never hurt his back before the accident.

Records show that the Veteran received treatment for back pain caused by a swollen disc from a private chiropractor between 1994 and 1999.  

A November 2002 MRI showed degenerative disc changes as well as small central herniation at the L5-S1 level.  A January 2003 MRI of the lumbar spine showed a small extruded disc herniation on the right L5-S1 level.  Treatment records from 2003 show that the Veteran was treated by a private chiropractor for herniated disc and back pain.  

In a January 2003 statement, the Veteran's private physician stated that the Veteran received care for herniated disc of the lumbar spine with lumbar radiculopathy, which was probably related to service-connected injury.  No rationale for this opinion was provided.  

The Veteran was afforded a VA orthopedic examination in February 2003.  The examiner noted that the Veteran had a herniated disc of the lumbar spine, which he concluded was service connected.  However, no rationale for this conclusion was provided.  A VA neurological examination given the same day indicated that the Veteran had chronic lower back strain and chronic lumbosacral radiculopathy at the right L5-S1 level; however, no opinion was given as to etiology.  

In October 2003 the Veteran's ex-wife submitted a statement in which she reported that she knew the Veteran suffered from low back pain during the years of his service and throughout the years following his service.  She reported that his suffering affected their marriage.  She reported that they were married in September 1972 and knew that the Veteran's first episode occurred between 1972 and 1974 and that he sought medical attention while in the military.  She reported she had personal knowledge of additional episodes occurring sometime between 1981 and 1984 and in October 1987.  

The Veteran underwent a second VA examination in March 2004.  A herniated disc at L5-S1 level was diagnosed.  A contemporaneous x-rays showed no degenerative joint disease or arthritis of the lumbar spine, but showed some degenerative changes of the thoracic spine.  The examiner opined that the Veteran's low back complaints were less likely (less than 50 percent) related to the Veteran's military service.  After a review of the claims file, the examiner noted that there was no indication of record to back up the Veteran's assertions as to any help he received in the military service.  

VA treatment records from 2003 to 2005 show complaints of and treatment for back pain.  

VA treatment records from January 2011 show the Veteran was treated for chronic back pain with sciatica, a herniated disc at L5 level, and degenerative spinal disease.  Treatment was noted to be self-help with Tylenol and hot tub relief.   

The Veteran underwent a VA examination in May 2011.  The claims file, including the March 2004 examination and both the Veteran's and his ex-wife's statements, were reviewed in conjunction with the examination.  He noted both the Veteran's and ex-wife's contentions of back pain since service.  Contemporaneous x-rays were taken and showed mild degenerative changes of the thoracic spine and mild degenerative changes of the lumbosacral spine.  Degenerative disc disease, spondylosis, and osteopenia of the thoracolumbar spine were diagnosed.  The examiner specifically noted that there was no evidence in the record that the Veteran was seen or complained of low back problems while in the military.  The only evidence that the Veteran complained of low back pain in the military was the ex-wife's reports.  The examiner noted the Veteran's contentions that carrying heavy ordinance could conceivably aggravate his low back, there was not objective evidence of record that the Veteran complained of this at the time.  The examiner noted that he could not resolve the matter of connectability without resort to mere speculation.  

On February 2013 VA examination, degenerative disc disease of the thoracolumbar spine was diagnosed.  Additionally, it was determined that the Veteran had intervertebral disc syndrome (IVDS) without incapacitating episodes.  It was noted the Veteran complained of low back pain described as a constant ache exacerbated by prolonged walking, standing or sitting.  After a review of the claims folder and examination of the Veteran, the examiner opined that the Veteran's lumbar spine disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  As rationale for this opinion, the examiner noted that the STRs were silent for documentation of a back injury that occurred during active duty.  The examiner also noted that the December 1987 MRI was several years post military separation and any significant injury to the lumbar spine would reasonably be expected to manifest as a significant disease process during or soon after military discharge. 

Pursuant to the December 2012 Remand, an addendum opinion was obtained in which the examiner concluded that the Veteran's lumbar spine disability was less likely than not proximately due to or the result of the Veteran's service-connected neck disability.  As rationale for this opinion, the examiner noted that a person can have concurrent comorbid conditions of the cervical, thoracic and lumbar spine, but each are not due to or caused by a condition demonstrated in another part of the spine.  As an example, the examiner noted that cervical spine conditions, in and of themselves, do not cause pathology in other segments of the spine.  Therefore, the Veteran's lumbar spine disability was not secondary to the service-connected neck disability and therefore not aggravated by. 

Additional VA treatment records note the Veteran continues to receive treatment for his back disability, including physical therapy.  No etiology is discussed in these VA treatment records.  

Analysis 

It is not in dispute that the Veteran has a back disability; what remains for consideration is whether such diagnosis is related to his military service.  After consideration of all the evidence as outlined above, the Board finds the preponderance of the evidence is against the claim of service connection for a low or mid back disability.  

While the Veteran (and his ex-wife) reported that he has had a continuous back disability since service, his assertions are inconsistent with recorded evidence.  The Board notes that lay statements may be used to establish a continuity of symptomatology.  See Layno, supra.  However, in this case, there is no supporting evidence of a back disability for several years after service.  In other words, there is a lack of persuasive evidence of a continuity of back symptomatology after service to otherwise suggest a nexus to service.  Moreover, the post-service evidence does not include any mention of specific complaints or findings of back problems until December 1987 (nearly 13 years after separation from service).  Such a lengthy time interval between service and the Veteran's first recorded back complaints is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Additionally, following his 1994 motor vehicle accident, the Veteran, during the course of the lawsuit that was the result of the accident, provided an affidavit in which he testified that he had never hurt his back prior to the accident.  Therefore, the Veteran's own statements (sworn to be the truth) contradict his assertion that he injured his back in service and such injury has persisted.  As such, the Board finds the Veteran's lay statements lack persuasiveness, and are therefore not probative evidence in this case.  See Buchanan, supra.  Accordingly, service connection for a low or mid disability, on the basis that such disability became manifest in service, and persisted, is not warranted.  38 C.F.R. § 3.303(b).  

Additionally, there is no evidence of arthritis within one year of separation from service, therefore, service connection for such on a presumptive basis (as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) is not warranted.

As a back disability was not shown during service or for years thereafter, service connection can only be granted if there is some competent and probative evidence linking the current disability to service.  Here, there is no such competent or probative evidence that establishes a relationship to an identified injury or other incident of service.

The Board does not find the January 2003 opinion of the Veteran's private physician or the February 2003 VA opinion to be probative evidence in the appeal.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence)); see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches, as is true of any evidence, the credibility and weight to the attached medical opinions are within the province of the Board).  In both of these opinions, the VA examiner and the private physician made blanket statements that the Veteran's herniated disc of the lumbar spine was related to his service or a service connected injury.  No rationale or citation to facts of record were provided to support these opinions.  Therefore, these opinions are not probative of the matter on appeal.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record; bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions).

The Board finds the most probative evidence of record to be the May 2011 and February 2013 (with June 2013 addendum) VA opinions.  Specifically, in the May 2011 opinion, the examiner specifically addressed the Veteran's and his ex-wife's contentions regarding the continuity of his symptoms and juxtaposed these contentions to the evidence of record.  Additionally, the May 2011 examiner provided and analyzed a detailed history of the Veteran's complaints. Although the examiner could not provide an etiology as to the Veteran's back disability, his detailed rationale and analysis addressed how the evidence was against a finding that the disability was related to service.  Because the examiner considered the Veteran's assertions, provided a review of the relevant medical history provided in the claims file, and relied on a detailed examination, the Board finds the May 2011 report to be highly probative, particularly because the rationale provided paralleled and augmented the rationale provided by the March 2004 examination.  

The February 2013 examination was sought pursuant to the December 2012 Remand to determine if the Veteran's back disability was secondary to his service-connected neck disability.  The June 2013 addendum opinion specifically stated that neck disabilities do not cause pathology in other segments of the spine and that it is possible to have concurrent conditions of the cervical, thoracic, and lumbar spine that are not caused or due to a condition in another part of the spine.  This opinion was based on a review of the Veteran's available records, including his claims file and all VA treatment records/examinations.  Therefore, the probative medical evidence of record is also against a finding that the Veteran's back disability was caused or aggravated by his neck disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995).

Additionally, the Board has considered the both the ex-wife and Veteran's lay statements not only regarding continuity but also regarding etiology of his back disability.  However, in the absence of credible evidence of continuity of symptoms, the Veteran's (or his ex-wife's) own assertions that there is a nexus between his current back disability and his service are not competent evidence.  The determination of a medical etiology is rather a matter beyond the capability of lay observation, but is a complex medical question that requires specific medical knowledge/training.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In this case, while the Veteran (and his ex-wife) may sincerely believe his back disability is the result of his service, the medical evidence of record has found to the contrary.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a low or mid back disability.  Accordingly, the benefit-of-the-doubt rule does not apply; the appeal in this matter must be denied.  See 38 U.S.C.A §5107; 38 C.F.R. § 3.102


ORDER

Service connection for a low- or mid- back disability is not warranted.  The appeal is denied.


REMAND

The Veteran is challenging the reduction of his disability rating for service-connected mild multilevel degenerative disc disease of the cervical spine (claimed as a neck disability) from 40 percent to 20 percent effective September 1, 2013.  With regard to this issue, the Board notes that the Veteran was provided with a July 2013 statement of the case.  However, the issue listed on the statement of the case was characterized as an increased rating claim, as opposed to the propriety of the reduction, which is a distinct matter from an increased rating claim.  Consequently, the Veteran has not been informed about the specific statutes and regulations governing a claim contesting the reduction of his disability rating from 40 percent to 20 percent.  Therefore, before the Board may adjudicate this claim, he must be provided with this relevant information.  

Additionally, the Veteran contends that a rating much higher than 20 percent is warranted for his neck disability.  Although the Veteran last underwent a VA examination in February 2013 for his neck disability, VA treatment records following this examination show continued complaints of neck pain and a weakening of his bilateral upper extremities.  As such a contemporaneous examination is warranted to assess the current severity of his neck disability. 
38 C.F.R. § 3.327(a); see Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Veteran's claim seeking a TDIU rating is inextricably intertwined with the pending reduction/rating claim; hence, consideration of that matter must be deferred pending resolution of this claim.

Accordingly, the case is REMANDED for the following action:

1. The Ro should take appropriate action to obtain copies of all relevant VA treatment records from April 2013 to the present.  

2. The Veteran should be scheduled for an appropriate VA examination to ascertain the current severity of his mild multilevel degenerative disc disease of the cervical spine (neck disability).  It is imperative that the entire record be made available to the examiner for review in connection with the examination.  All indicated studies, tests, and evaluations deemed necessary by the examiner should be performed.  All results of any such studies, tests, or evaluations must be included in the examination report.

Range of motion studies should be conducted, and the examiner should report any additional functional loss due to pain, weakness, fatigue and incoordination.

3. The RO should ensure that the requested development is completed and then re-adjudicate the Veteran's claims (including the issue of the propriety of the reduction from 40 percent to 20 percent for mild multilevel degenerative disc disease of the cervical spine (neck disability), the issue of an increased rating for mild multilevel degenerative disc disease of the cervical spine (neck disability), and a TDIU rating) with consideration given to any additional evidence added to the claims file.  If the Veteran's claims remain denied, the RO should issue an appropriate supplemental statement of the case (to include pertinent laws and/or regulations dealing with rating reductions) and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


